                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                                :
LAWRENCE JAGGON                 :                         CIVIL ACTION NO.
    Plaintiff,                  :                         3:18-CV-458 (JCH)
                                :
          v.                    :
                                :
COMMUNITY HEALTH SERVICES, INC. :                         SEPTEMBER 16, 2019
    Defendant.                  :


RULING ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (DOC. NO. 60).

I.     INTRODUCTION

       Plaintiff Lawrence Jaggon (“Jaggon”) brought the present action against

defendant Community Health Services, Inc. (“CHS”), alleging discrimination in violation

of Title VII of the Civil Rights Act of 1964, negligent infliction of emotional distress, and

defamation. See Amended Complaint (Am. Compl.) (Doc. No. 18). This court

previously dismissed all claims except for the Title VII and defamation claims. See

Ruling (Doc. No. 21).

       Pending before the court is CHS’ Motion for Summary Judgment on the

remaining claims. See Defendant’s Motion for Summary Judgment (Doc. No. 60). For

the reasons stated below, the Motion is granted.

II.    STANDARD OF REVIEW

       A motion for summary judgment will be granted if the record shows no genuine

issue as to any material fact, and the movant is “entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party bears the initial burden of establishing the

absence of a genuine dispute of material fact. Celotex Corp. v. Cartrett, 477 U.S. 317,

323 (1986). The non-moving party may defeat the motion by producing sufficient


                                              1
specific facts to establish that there is a genuine issue of material fact for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). If the moving party satisfies

that burden, the nonmoving party must set forth specific facts demonstrating that there

is a genuine issue for trial. A genuine issue exists where the evidence is such that a

reasonable jury could decide in the non-moving party's favor. See, e.g., Rojas v.

Roman Catholic Diocese of Rochester, 660 F.3d 98, 104 (2d Cir. 2011) (citing

Anderson, 477 U.S. at 252).

       The court’s role at summary judgment “is to determine whether genuine issues of

material fact exist for trial, not to make findings of fact.” O’Hara v. Nat. Union Fire Ins.

Co. of Pittsburgh, 642 F.3d 110, 116 (2d Cir. 2011). Unsupported allegations do not

create a material issue of fact and cannot overcome a properly supported motion for

summary judgment. See Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000).

A party who opposes summary judgment “cannot defeat the motion by relying on the

allegations in his pleading, or on conclusory statements, or on mere assertions that

affidavits supporting the motion are not credible.” Gottlieb v. County of Orange, 84 F.3d

511, 518 (2d Cir. 1996). Rather, a party opposing summary judgment “must come forth

with evidence sufficient to allow a reasonable jury to find in [its] favor.” Brown v.

Henderson, 257 F.3d 246, 252 (2d Cir. 2001). The evidence offered in opposition to a

motion for summary judgment must be both admissible and must be sufficient to raise a

genuine issue of material fact. See LaSalle Bank National Ass'n v. Nomura Asset

Capital Corp., 424 F.3d 195, 205 (2d Cir. 2005); Santos v. Murdock, 243 F.3d 681, 683

(2d Cir. 2001).




                                               2
III.    FACTS1

        A.      Background

        CHS is a health center located in Hartford, Connecticut. Defendant’s Local Rule

56(a)(1) Statement of Facts (“Def. 56(a)(1)”) ¶ 1; Plaintiff’s Local Rule 56(a)(2)

Statement of Facts in Opposition (“Pl. 56(a)(2)”) ¶ 1. Jaggon worked as a Registered

Nurse at CHS from August 2012 until October 2016. Def. 56(a)(1) ¶ 2. Jaggon is a

black male born in Jamaica. Id. ¶ 3. Gregory Stanton is CHS’ CEO; Stanton is a black

male. Id. ¶ 4. Genea Bell is CHS’ Chief Legal and Human Resources Officer; Bell is a

black female. Id. ¶ 5. Mauricio Montezuma, M.D., was CHS’ Medical Director. Id. ¶ 6.

Montezuma is a “white male Latino” born in Colombia. Pl. 56(a)(2) ¶ 6. Anne Howley is




        1 The undisputed facts are taken from the Defendant’s Local Rule 56(a)(1) Statement of Material

Facts and Jaggon’s Local Rule 56(a)(2) Statement of Facts in Opposition. Unless otherwise noted,
Jaggon admits to the facts as stated. The court notes, however, that Jaggon failed to adhere to the
requirements of the District of Connecticut Local Rules, which state that,

        [a] party opposing a motion for summary judgment shall file and serve with the
        opposition papers a document entitled “Local Rule 56(a)2 Statement of Facts in
        Opposition to Summary Judgment," which shall include a reproduction of each
        numbered paragraph in the moving party’s Local Rule 56 (a)1 Statement
        followed by a response to each paragraph admitting or denying the fact
        and/or objecting to the fact as permitted by Federal Rule of Civil Procedure
        56(c).

D. Conn. L. Civ. R. 56(a)(2) (emphasis added). Jaggon’s Local Rule 56(a)(2) Statement of Facts in
Opposition does not include a reproduction of the numbered paragraphs from CHS’ Local Rule 56(a)(1)
Statement. Moreover, Jaggon’s 56(a)(2) Statement is not in compliance with the length limits stated in
the Local Rules. The Local Rules state that the portion of the nonmoving party’s 56(a)(2) Statement that
is used to admit or deny to facts “shall be no longer than twice the length of the moving party’s Local Rule
56(a)1 Statement, absent leave of the Court granted for good cause shown.” Id. CHS’s Local Rule
56(a)(1) Statement is 18 pages long, while Jaggon’s 56(a)(2) Statement is 46 pages long, despite the fact
that it includes no reproduction of CHS’ numbered paragraphs.

         Jaggon’s counsel is advised, in the future, to review and adhere to the Local Rules prior to filing
documents in this court, as failure to do so may result in sanction, including the striking of noncompliant
filings.

                                                      3
CHS’ Nurse Manager for its Adult Medicine Department; Howley is a white female. Def.

56(a)(1) ¶ 7.

        B.       Termination

        Jaggon first filed a charge of discrimination with the Connecticut Commission on

Human Rights and Opportunities (“CHRO”) on October 14, 2016.2 Def. 56(a)(1) ¶ 10.

He filed a second charge of discrimination on December 20, 2016. Id. The CHRO

dismissed Jaggon’s claims and, on April 3, 2018, rejected Jaggon’s request for

reconsideration of those dismissals.3 Id. at 12. Three hundred days before October 14,

2016, the first date of filing with the CHRO, was December 19, 2015. Id. ¶ 13.

        On September 29, 2016, Jaggon had a phone conversation with a representative

of a home care agency, Tina Antogiovanni (“Antogiovanni”). Id. ¶ 17; Pl. 56(a)(2) ¶ 19.

During that conversation, Jaggon stated that he “had been a Director of Nursing.” Def.

56(a)(1) ¶ 19; Pl. 56(a)(2) ¶¶ 19–20. Kim Tran and Kyle O’Donnell, two CHS

employees, provided Howley with written statements about the incident. Def. 56(a)(1) ¶

21; Pl. 56(a)(2) ¶ 21. Howley spoke to Antogiovanni on September 23, 2016.4 Def.

56(a)(1) ¶ 23. Antogiovanni, Tran, and O’Donnell all submitted statements to Howley in

which they stated that Jaggon had said he was “the” Director of Nursing during the

phone call with Antogiovanni. See Def. 56(a)(1) ¶¶ 20–21, 25, 28. Jaggon denies that




        2   While Jaggon disputes that the first filing occurred on October 14, 2016, and argues instead that
he first filed a charge with the CHRO on September 6, 2016, see Pl. 56(a)(2) at 10, Jaggon’s “citation” to
“DEPO. and Bells EXHIBIT,” see id., do not support such a claim. The fact is therefore deemed admitted.

        3 While Jaggon denies this statement (in part), see Pl. 56(a)(2) at 12, his denial is without citation

to any evidence, and the fact is deemed admitted.

        4 While Jaggon denies this statement, see Pl. 56(a)(2) ¶ 23, his denial is limited to Antogiovanni’s
listed position, not as to whether any such conversation occurred on the stated date.

                                                      4
he said he was “the” Director of Nursing during his conversation with Antogiovanni, but

does not deny that Antogiovanni, Tran, and O’Donnell reported to Howley that he had

done so.5 Pl. 56(a)(2) ¶¶ 21, 25. Dr. Montezuma and Bell spoke to Antogiovanni on

October 3, 2016. Affidavit of Genea Bell (“Bell Aff.”) (Doc. No. 63-5) ¶ 5. Antogiovanni

again reported that Jaggon had identified himself as “the Director of Nursing.” Id. Dr.

Montezuma placed Jaggon on administrative leave on October 4, 2016. Pl. 56(a)(2) ¶

33.

        Bell met with Jaggon and his union representative on October 13, 2016. Id. ¶ 34.

During that meeting, Jaggon stated that when he told Antogiovanni that he was “a”

Director of Nursing, he meant only that he had previously held that title before working

at CHS. Def. 56(a)(1) ¶ 36; Pl. 56(a)(2) ¶ 36. During a conversation between Bell and

Antogiovanni on October 19, Antogiovanni told Bell that Jaggon had “absolutely not”

explained that he had previously been “a” Director of Nursing, and that she was under

the impression that Jaggon was the Director of Nursing for CHS.6 Def. 56(a)(1) ¶¶ 38–

39; Bell Aff. ¶ 8; Pl. 56(a)(2) ¶¶ 38–39. Jaggon’s employment was terminated on

October 21, 2016. See Termination Letter (Doc. No. 63-5) at 65.

        C.      Defamation

        On February 26, 2016, Stanton (the CEO of CHS) held a staff meeting in the

lobby of CHS. Pl. 56(a)(2) ¶ 48. At the staff meeting, Stanton called Jaggon to the front


        5Jaggon argues that Howley’s Affidavit is an “unsworn hearsay statement.” Pl. 56(a)(2) ¶ 25.
While the signature line of the Affidavit is blank, the first page includes a signature reading “Anne
Howley,” as well as the dated stamp of a Notary Public. See Affidavit of Anne Howley (“Howley Aff.”)
(Doc. No. 63-7) at 2.

       6 Jaggon denies these statements without citation to any evidence. They are deemed admitted.

Moreover, contrary to Jaggon’s claim, see Pl. 56(a)(2) ¶¶ 38–39, Bell’s Affidavit is a signed and sworn
statement. See Bell Aff. (Doc. No. 63-5) at 6.

                                                   5
of the room, and made a comment to the effect that employees “should be careful with

whom they associate.” Deposition of Lawrence Jaggon (“Jaggon Depo.”) (Doc. No. 63-

1) at 35.

        D.       Other Discriminatory Actions

        In addition to his termination, Jaggon claims that CHS discriminated against him

in other ways on the basis of his race, color, national origin, and sex, all in violation of

Title VII of the Civil Rights Act of 1964.7 Def. 56(a)(1) ¶ 51; Pl. 56(a)(2) ¶ 51.

IV.     DISCUSSION

        A.       Motion for Summary Judgment as to Jaggon’s Title VII Claims (Count
                 One)

        CHS first argues that it is entitled to summary judgment as to Jaggon’s Title VII

claims. See Defendant’s Memorandum in Support of its Motion for Summary Judgment

(“Def.’s Mem. in Supp.”) (Doc. No. 61) at 14. CHS argues that (1) allegations that

predated December 19, 2015, are time barred, see id. at 14–16, and (2) that Jaggon’s

timely allegations do not meet the Title VII standard set in McDonnell Douglas, id. at 16.

Before addressing the merits of any claims, the court addresses whether any of the

alleged discriminatory or retaliatory acts are time-barred.




        7  While he admits this statement, Jaggon’s response spans 13 pages. See Pl. 56(a)(2) 14–27.
To the extent that Jaggon’s counsel sought to introduce additional facts establishing a material issue of
fact, the appropriate means to do so was through a separate section in his 56(a)(2) statement, entitled
Additional Material Facts, which would include, in “separately numbered paragraphs meeting the
requirements of Local Rule 56(a)3 any additional facts, not previously set forth in responding to the
movant’s Local Rule 56(a)1 Statement, that the party opposing summary judgment contends establish
genuine issues of material fact precluding judgment in favor of the moving party.” D. Conn. L. Civ. R.
56(a)(2)(ii).
         Jaggon’s counsel is advised, in the future, to familiarize himself with the Local Rules of this court,
and that failure to abide by such rules to the degree demonstrated in the Local Rule 56(a)(2) Statement
submitted in this case will result in sanction.

                                                       6
        A party seeking to file discrimination claims under Title VII must ordinarily file

such claims with the Equal Employment Opportunity Commission (“EEOC”) within 180

days of the date on which the “alleged unlawful employment practice occurred.” 42

U.S.C. § 2000e–5(e)(1). “However, if the alleged discrimination took place in a state or

locality that has its own antidiscrimination laws and an agency to enforce those laws,

then the time period for ‘fil[ing]’ claims with the EEOC is extended to 300 days.” Ford v.

Bernard Fineson Dev. Ctr., 81 F.3d 304, 307 (2d Cir. 1996) (citing 42 U.S.C. § 2000e–

5(e)(1)). Connecticut is a state with its own employment practices agency, the

Commission on Human Rights and Opportunities (“CHRO”). Therefore, the 300-day

period applies. Jaggon first filed a charge of discrimination with the CHRO on October

14, 2016. Def. 56(a)(1) ¶ 10. Three hundred days prior to that date was December 19,

2015.

        Jaggon contends that the “continuing violation” exception applies and that the

allegedly discriminatory acts that occurred before December 19, 2015, therefore remain

actionable. Under the continuing violation exception to the Title VII limitations period,

“[if] a Title VII plaintiff files an EEOC charge that is timely as to any incident of

discrimination in furtherance of an ongoing policy of discrimination, all claims of acts of

discrimination under that policy will be timely even if they would be untimely standing

alone.” Chin v. Port Auth. of New York & New Jersey, 685 F.3d 135, 155–56 (2d Cir.

2012). However, the continuing violation exception does not apply to discriminatory

acts that are merely similar or related. Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S.

101, 113 (2002). Instead, the exception applies to “cases involving specific

discriminatory policies or mechanisms,” Lambert v. Genesee Hosp., 10 F.3d 46, 53 (2d



                                               7
Cir. 1993), and to claims involving hostile work environment, Morgan, 536 U.S. at 115.

In hostile work environment claims, the Second Circuit instructs courts to examine “the

totality of the circumstances” including behavior outside the 300-day period. McGullam

v. Cedar Graphics, Inc., 609 F.3d 70, 79 (2d. Cir. 2010).

       Jaggon supports his claim of discrimination with several events that occurred

before December 19, 2015 – the date at which the 300-day window closed. Jaggon

alleges that: (1) he was bypassed for two positions in 2013, Jaggon Depo. at 205, (2) he

was bypassed for a position in 2014, id. at 21, (3) a co-worker called him a “rat” in 2014,

id. at 72, (4) his supervisors demoted him in June 2015, id. at 93, and (5) his supervisor

disciplined him in September 2015, id. at 198. The statute of limitations has run on

these discrete acts of alleged discrimination; however, the court considers them for the

narrow purpose of determining whether the conduct was so pervasive as to make the

work environment hostile. See, infra § IV(A)(3).

              1.     Discrimination

       Jaggon complains that CHS discriminated against him on the basis of his race,

color, national origin, and sex in violation of Title VII. Am. Compl. ¶ 131. Specifically,

Jaggon complains that CHS discriminated against him by (1) failing to promote him to

two positions to which he applied, Plaintiff’s Memorandum of Law in Opposition to

Defendant’s Motion for Summary Judgement (“Pl.’s Mem. in Opp.”) (Doc. No. 68) at 3–

5, (2) demoting him from several committee assignments, id. at 20, (3) refusing to allow

his schedule change request, id. at 18, and (4) terminating his employment, id. at 26.

       In evaluating claims of employment discrimination, courts apply a three-step

burden shifting framework. McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).



                                             8
At step one, a plaintiff must initially establish a prima facie case of discrimination. The

burden then shifts to the defendant to put forward a legitimate, nondiscriminatory reason

for the adverse action. If the defendant makes such a showing, “the burden shifts back

to the plaintiff to prove discrimination, for example, by showing that the employer’s

proffered reason is pretextual.” Demoret v. Zegarelli, 451 F.3d 140, 151 (2d Cir. 2006).

       CHS argues that summary judgment is appropriate because (1) CHS failed to

meet its initial burden of putting forward a prima facie case of discrimination, and (2)

assuming, arguendo, that Jaggon established a prima facie case of discrimination, he

failed to demonstrate that a genuine dispute of material fact exists as to whether CHS’

reasons for any adverse employment action were a pretext for discrimination. See

Def.’s Mem. in Supp. at 21, 23–25.

                      a.     Jaggon’s Prima Facie Case

       A plaintiff establishes a prima facie case of discrimination by “showing that: (1)

he belonged to a protected class; (2) he was qualified for the position; (3) he suffered an

adverse employment action; and (4) the adverse employment action occurred under

circumstances giving rise to an inference of discriminatory intent.” Roncallo v. Sikorsky

Aircraft, 447 F. App’x 243, 245 (2d Cir. 2011). CHS concedes that Jaggon, an African

American male born in Jamaica, is a member of a protected class. Def.’s Mem. in

Supp. at 18. However, CHS argues that each of Jaggon’s discrimination claims fails to

satisfy at least one prong of the prima facie case.

       i.   Qualified for the position. Jaggon alleges that CHS discriminated against him

by failing to promote him to Manager of Patient Care Systems. Jaggon Depo. at 194.




                                             9
He further testified that CHS never acknowledged his application and failed to grant him

an interview. Id. at 107.

       Jaggon has failed to make out a prima facie case based on this claim. In her

Affidavit, Genea Bell, CHS’s Chief Legal and Human Resources Officer, stated—and

Jaggon did not deny—that the Manager of Patient Care Systems position required a

bachelor’s degree. Bell Aff. at 5 ¶ 13. Because Jaggon does not have a bachelor’s

degree, Jaggon Depo. at 117, Jaggon cannot establish one of the elements of the prima

facie case – qualification for the position. See Harvin v. Manhattan and Bronx Surface

Transit Operating Auth., 767 Fed. App’x 123, 127 (“Harvin sought to be promoted into

positions for which she was not qualified because those positions required a bachelor’s

degree.”) (summary order).

       ii. Adverse employment action. An employee sustains an adverse employment

action if he or she endures a materially adverse change in the terms and conditions of

employment that is “more disruptive than a mere inconvenience or an alteration of job

responsibilities.” Crady v. Liberty Nat’l Bank and Trust Co. of Ind., 993 F.2d 132, 136

(2d Cir. 1993). Examples of materially adverse employment actions include

“termination, demotion evidenced by a decrease in salary or wage, a less distinguished

title, a material loss in benefits, significantly diminished material responsibilities, or other

indices . . . unique to a particular situation.” Kessler v. Westchester Cty. Dep’t. of Soc.

Servs., 461 F.3d 199 (2006) (internal quotations and citations omitted). Ultimately,

“whether an undesirable employment action qualifies as being adverse is a heavily fact-

specific, contextual determination.” Hoyt v. Andreucci, 433 F.3d 320, 328 (2d Cir. 2006)

(internal quotation marks and citations omitted).



                                              10
       Jaggon complains that he sustained an adverse employment action when CHS

failed to allow his schedule change request. In May 2016, he made three requests to

modify his work hours so that he could assist his daughter with preparing for school

each morning. Jaggon Depo. at 151–152. Jaggon proposed to arrive 30 minutes later

than his scheduled start time; he would recover the lost time by staying late 30 minutes

each day. Id. at 154. Jaggon complains that these requests were denied, despite the

fact that a white employee was allowed to arrive late to work each day. Id. at 151.

       No reasonable jury could find that the denial of Jaggon’s schedule change

request constitutes an adverse employment action. Courts in this Circuit have generally

held that “receiving unfavorable schedules . . . do[es] not rise to the level of [an] adverse

employment action.” Smalls v. Allstate Ins. Co., 396 F. Supp. 2d 364, 371 (S.D.N.Y.

2005); see also Rodriquez-Cross v. Sessions, No. 3:16-CV-00633 VLB, 2018 WL

3213290, at *7 (D. Conn. June 29, 2018). Nor does an employee sustain an adverse

employment action when his employer denies the employee’s schedule change

requests. See Gutierrez v. City of New York, 756 F. Supp. 2d 491, 508–09 (S.D.N.Y.

2010) (finding that the employer’s refusal to grant days off did not constitute an adverse

employment action); Kaur v. New York City Health & Hosps. Corp., 688 F. Supp. 2d

317, 332 (S.D.N.Y. 2010) (“[D]enial of vacation time and alteration of Plaintiff's lunch

schedule, taken alone, do not rise to the level of an adverse employment action.”).

       Jaggon’s complaint that CHS allowed a co-worker to report to work each day

does not alter the court’s analysis. Dr. Mauricio Montezuma testified–and Jaggon did

not deny–that the coworker had reduced her hours to a part-time basis in order to

pursue additional schooling. Deposition of Mauricio Montezuma (“Montezuma Depo.”)



                                             11
(Doc. No. 63-2) at 61. A part time employee is not an appropriate comparator when

considering claims of disparate impact based on schedule flexibility. See Ruiz v.

County of Rockland, 609 F.3d 486, 493 (2d Cir. 2010) (“[T]he comparator must be

similarly situated to the plaintiff in all material respects.”) (internal quotations omitted).

CHS’ denial of his schedule change request does not constitute an adverse

employment action.

       Second, Jaggon complains he sustained an adverse employment action when

CHS removed him from the Quality Control Committee and Triage Committee. Pl.’s

Mem. in Opp. at 21. CHS argues that neither committee removal constitutes an

adverse employment action because neither resulted in changes to Jaggon’s pay or in

decreased opportunities for advancement. Def.’s Mem. in Supp. at 24. CHS further

notes that a mere alteration of job responsibilities does not constitute an adverse

employment action. Id. (citing Kessler, 461 F.3d at 204). The court agrees. Jaggon

presented no evidence upon which a reasonable jury could find that his removal from

the committees constituted a “materially adverse change.” Shultz, 867 F.3d at 304.

Therefore, Jaggon did not sustain an adverse employment action when CHS removed

him from the Quality Control and Triage Committees.

       Third, Jaggon complains that he sustained an adverse employment action when

CHS “subjected him to repeated discipline” and “threats of discipline.” Pl.’s Mem. in

Supp. at 6. Jaggon alleges that CHS “disciplined [him] on two bogus charges based on

a sexual harassment charge . . . and his failure to complete home care orders.” Id. at 5.

He testified that CHS eventually dropped the first charge, but that it nonetheless

excluded him from the interview process of the Manager of Patient Care Systems



                                               12
position. As to the latter instance of discipline, Jaggon disputes that he failed to

complete the order. Id. at 18.

       In the Second Circuit, discipline, standing alone, is insufficient to constitute an

adverse employment action where a plaintiff alleges no meaningful effects or

ramifications of that discipline action. See Weeks v. New York State (Div. of Parole),

273 F.3d 76, 86 (2d Cir. 2001) (“Weeks, however, alleges no facts from which one could

infer that the notice of discipline created a materially adverse change in her working

conditions. She does not describe its effect or ramifications, how or why the effect

would be serious, whether it went into any file, or even whether it was in writing.”)

(internal quotations omitted). Jaggon contends that the sexual assault charge excluded

him from the interview process of the Manager of Patient Care Systems position. Pl.’s

Mem. in Opp. at 5. This claim is belied by the undisputed fact that the position required

a bachelor’s degree – a qualification that Jaggon did not possess. Jaggon’s claim

related to the second instance of discipline similarly fails. Montezuma’s decision to

discipline Jaggon for his perceived failure to complete the home care order does not

constitute an adverse employment action. See Parsons v. JPMorgan Chase Bank, No.

16-CV-0408 NGG, 2018 WL 4861379, at *7 (E.D.N.Y. Sept. 30, 2018). (“Mumcuoglu’s

order to discipline the African-American employees does not constitute an adverse

employment action because it is a part of the normal job functions of a Chase Branch

Manager to manage the daily operation of the branch and to ensure compliance with

Chase’s policies and procedures.”). Even more, Jaggon fails to identify any

consequence of the written warning he was issued. Therefore, these instances of

discipline do not constitute adverse employment actions.



                                             13
       Fourth, Jaggon complains that he sustained an adverse employment action when

CHS failed to promote him to the Patient Care Coordinator position in June 2016.

Jaggon contends that Dr. Montezuma informed Jaggon on June 21 that the position

was still available but that CHS intended to fill the position by July. Pl.’s Mem. in Opp.

at 31. Jaggon applied for the position on June 22. Jaggon Depo. at 249. CHS offered

the position to another employee that same day. CHS contends that the decision to

promote another candidate occurred before Jaggon had applied to the position. Def.’s

Mem. in Supp. at 23. CHS therefore contends that Jaggon’s claim fails because “not

interviewing a candidate for a position for which an offer has been made is not an

adverse employment.” Id.

       A decision to exclude an employee from an interview is an adverse employment

action. See Davidson v. Lagrange Fire Dist., No. 08-CV-3036 VB, 2012 WL 2866248 at

*14, (S.D.N.Y. June 19, 2012) (citing Morris v. Lindau, 196 F.3d 102, 110 (2d Cir.1999),

abrogated on other grounds by Lore v. City of Syracuse, 670 F.3d 127 (2d Cir. 2012)).

Because Jaggon has created a question of fact as to whether the position was still

available at the time he applied, a reasonable jury could conclude that CHS denied

Jaggon the opportunity to interview for an available position. Therefore, Jaggon’s claim

of discrimination relating to CHS’ failure to promote him to the position of Patient Care

Coordinator satisfies the second prong of a prima facie case of discrimination.

       Fifth, Jaggon complains that he sustained an adverse employment action when

CHS terminated his employment on October 21, 2016. Pl.’s Mem. in Opp. at 26.




                                            14
       Therefore, Jaggon’s allegations, if true, would show that he experienced two

adverse employment actions: CHS’ failure to promote him to the position of Patient

Care Coordinator and termination.

       iii. Inference of discriminatory intent. In the final prong of a prima face case, the

plaintiff must present evidence that “the adverse employment action occurred under

circumstances giving rise to an inference of discriminatory intent.” Terry v. Ashcroft,

336 F.3d 128, 138 (2d Cir. 2003). Because a plaintiff’s burden of establishing a prima

facie case is minimal, James v. N.Y. Racing Ass’n, 233 F.3d 149, 153–54 (2d Cir.2000),

Jaggon presented sufficient evidence upon which a reasonable jury could find an

inference of discriminatory intent. As to Jaggon’s failure to promote claim, CHS

ultimately hired Shavon Russell, a female African American. Pl.’s Mem. in Opp. at 5.

Russell is not of Jamaican descent. Jaggon Depo. at 249. Howley, Jaggon’s

supervisor, was in involved in that hiring process. Howley Aff. ¶ 5. Jaggon testified that

Howley had previously told him that she did not like working with Jamaicans. Jaggon

Depo. at 67. If a jury were to accept this as true, a reasonable jury could also find that

Howley’s prejudice impacted the advancement opportunities of Jaggon. As to Jaggon’s

wrongful termination claim, Jaggon alleges that a white coworker retained her job

despite being issued “fourteen (14) discplines.” Pl.’s Mem. in Opp. at 10. He further

claims he was terminated following his “first and only offense.” Id. at 11. Howley was

also involved in the events surrounding Jaggon’s termination. Howley Aff. ¶ 3. These

facts, when viewed in the light most favorable to Jaggon, could support a reasonable

inference of discrimination on the basis of national origin and race. Littlejohn v. City of

New York, 795 F.2d 297, 312 (2d Cir. 2015) (“An inference of discrimination can arise



                                             15
from circumstances including, but not limited to, ‘the employer's criticism of the plaintiff's

performance in ethnically degrading terms; or its invidious comments about others in the

employee's protected group; or the more favorable treatment of employees not in the

protected group; or the sequence of events leading to the plaintiff's discharge.’”)

(quoting Leibowitz v. Cornell Univ., 584 F.3d 487, 502 (2d Cir.2009)).

                      b.     CHS’ Burden of Production

       The second step under McDonnell Douglas requires the defendant to articulate a

legitimate, nondiscriminatory reason for the adverse employment action. The

defendant’s burden at this stage is one of production, not persuasion; “it can involve no

credibility assessment.” St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 509 (1993); see

also Cooper v. Conn. Pub. Defs. Office, 280 Fed. App’x. 24, 25 (2d Cir. 2008) (“We note

that the defendant need not persuade the court that it was actually motivated by the

proffered reasons. It is sufficient if the defendant’s evidence raises a genuine issue of

fact as to whether it discriminated against the plaintiff.”).

       CHS has proffered legitimate, nondiscriminatory reasons for both its failure to

promote Jaggon and its decision to terminate his employment. As to Jaggon’s failure to

promote claim, CHS argues that it had decided to offer another employee the position

before Jaggon had applied. Def.’s Mem. in Supp. at 23. As to Jaggon’s termination

claim, CHS contends that it terminated Jaggon’s employment after an investigation

concluded that Jaggon had identified himself as “the Director of Nursing” in a telephone

conversation with Tina Antogivanni, a representative of a home care agency that

worked with a CHS patient. At least one employee testified to hearing the alleged

misrepresentation. See Deposition of Kim Tran (Doc. No. 63-4) at 15. CHS also points



                                              16
to the Affidavits of Howley and Bell, and the deposition of Dr. Montezuma – each of

which restates their conclusion, following investigation, that Jaggon had misrepresented

himself as the Director of Nursing. See Howley Aff. ¶ 3, Bell Aff. ¶ 9, Montezuma Depo.

at 36–38. The reasons that CHS proffered relating to its decisions not to promote

Jaggon and to ultimately terminate his employment are both sufficient to rebut Jaggon’s

prima facie case of discrimination.

                     c.      Evidence of Pretext

       Under the McDonnell Douglas burden-shifting framework, once the defendant

articulates a legitimate, non-discriminatory reason for its treatment of the plaintiff, the

burden shifts back to the plaintiff, who must present “evidence that reasonably supports

a finding of prohibited discrimination, i.e., that the Defendants’ proffered non-

discriminatory reasons are merely pretext for wrongful discrimination.” Wilks v.

Elizabeth Arden, Inc., 507 F. Supp. 2d 179, 194 (D. Conn. 2007) (citing Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000).

       Jaggon has failed to satisfy his burden of presenting evidence upon which a

reasonable jury could find that the reasons CHS proffered for the adverse employment

actions he sustained were a pretext for discrimination. As to Jaggon’s failure to

promote claim, Jaggon never claims that CHS’ stated reasons (that CHS had already

selected an applicant) was a pretext for discrimination. In fact, Jaggon never directly

refutes CHS’ position on this issue.

       Jaggon similarly fails to provide evidence upon which a reasonable jury could

find that discrimination was a motivating factor in his termination. CHS provided

Affidavits and deposition testimony supporting its contention that “[Jaggon]



                                              17
misrepresented his status within CHS to an outside health care provider.” Def.’s Mem.

in Supp. at 20. Jaggon denies telling Antogiovanni that he was Director of Nursing.

Instead, he claims to have told her that “he had been a nursing Director.” Jaggon Mem.

in Opp. at 28. But to survive summary judgement, Jaggon cannot merely show that a

question of fact exists as to the contents of the conversation; instead, he must present

evidence upon which a reasonable jury could find that CHS terminated Jaggon on the

basis of his race, national origin, or sex. On this issue, Jaggon has failed to meet his

burden. Jaggon provides little more than conclusory allegations and mere assertions.

For example, he contends that he was “terminated by CHS on the basis of his race,

national, origin, [and] gender,” Pl.’s Mem. at 26, and that his termination was the

culmination of “a concerted campaign to discriminate against him . . .” Id. at 6.

However, these conclusory allegations are insufficient to defeat a well-founded motion

for summary judgment. See Holcomb v. Iona College, 521 F.3d 130, 137 (2d Cir. 2008)

(“Even in the discrimination context, however, a plaintiff must provide more than

conclusory allegations to resist a motion for summary judgment.”).

       The evidence that Jaggon does present is insufficient for a reasonable jury to find

that discrimination was a motivating factor in his termination. He identified one

statement from Howley, a supervisor and Nurse Manager, in which she told him that

she did not like working with Jamaicans. Jaggon Depo. at 67. CHS contends that the

decision to terminate was made by Dr. Montezuma and Bell and that Jaggon has never

attributed any discriminatory statement to either of these supervisors. Def.’s Mem. in

Supp. at 21. Even if Howley was involved in the decision to terminate Jaggon’s

employment, this one instance of a “stray remark” would be insufficient to establish a



                                            18
case of discrimination. See Danzer v. Norden Sys., Inc., 151 F.3d 50, 56 (2d Cir.1998)

(“[S]tray remarks, even if made by a decisionmaker, do not constitute sufficient

evidence to make out a case of employment discrimination.”).

       It is similarly insufficient for Jaggon to create a question of fact on the issue of

pretext alone. The majority of Jaggon’s Memorandum in Opposition argues that the

termination of his employment was in response to Jaggon’s complaints concerning

various regulatory and healthcare-related issues at CHS. But showing pretext (without

discrimination) is insufficient. In the Second Circuit, “a Title VII plaintiff may not prevail

by establishing only pretext, but must prove, in addition, that a motivating reason was

discrimination.” Fields v. New York State Office of Mental Retardation and

Developmental Disabilities, 115 F.3d 116, 121 (2d Cir.1997); see also Vega v.

Hempstead Union Free Sch. Dist, 801 F.3d 72, 85 (2d Cir. 2015) (“[I]n an employment

discrimination case, a plaintiff must plausibly allege that . . . his race, color, religion, sex,

or national origin was a motivating factor in the employment decision.”). Because

Jaggon has failed to meet this burden, his claims of discrimination fail. Summary

judgement is therefore granted as to Count One insofar as it involves claims of

discrimination.

              2.      Retaliation

       CHS next argues that Jaggon has failed to establish that he suffered an adverse

employment action in retaliation for a protected activity under Title VII. The court

agrees.

       Title VII prohibits an employer from discriminating against an employee because

the employee has opposed an employment practice prohibited by Title VII. 42 U.S.C. §



                                               19
2000e-3(a). Title VII retaliation claims are also “analyzed under the McDonnell Douglas

burden-shifting test.” Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir.

2010); see supra § IV(A)(1). “To establish a prima facie case of retaliation under Title

VII, a plaintiff must show (1) that she was engaged in protected activity by opposing a

practice made unlawful by Title VII; (2) that the employer was aware of that activity; (3)

that she suffered adverse employment action; and (4) that there was a causal

connection between the protected activity and the adverse action.” Galdieri-Ambrosini

v. National Realty & Development Corp., 136 F.3d 276, 292 (2d. Cir. 1998). The causal

connection requires that the protected activity be the “but for” cause of the alleged

adverse employment action. Univ. of Tex. Southwestern Med. Ctr. v. Nassar, 133 S.Ct.

2517, 2534 (2013). CHS argues that Jaggon cannot make out a prima facie case for

his retaliation claim because he cannot show that his termination was in retaliation to

Jaggon’s complaints of discriminatory employment practices. Def.’s Mem. in Supp. at

19–20. The court agrees.

       Jaggon’s retaliation claim satisfies the first three prongs of a prima facie case.

Jaggon presented evidence demonstrating that he engaged in protected activity by

complaining of discriminatory employment practices at CHS. On April 26, 2016, Jaggon

sent an email to CHS’ Department of Human Resources “detailing the twenty instances

of his rights being violated by CHS.” Pl.’s Mem. in Opp. at 6. Furthermore, Jaggon filed

a charge with the CHRO on October 14, 2016. Def.’s 56(a)(1) ¶ 10. Although these

complaints contain only conclusory allegations, they nonetheless demonstrate that

Jaggon “was engaged in protected activity by opposing a practice made unlawful by

Title VII.” Galdieri-Ambrosini, 136 F.3d at 292. CHS was aware of this protected



                                             20
activity, see Bell Aff. ¶ 4, and Jaggon’s employment was subsequently terminated.

Jaggon has therefore established the first three prongs of his prima facie case of

retaliation.

       However, Jaggon has failed to present evidence upon which a reasonable jury

could find that there was a causal connection between the protected activity and

Jaggon’s termination. In the second charge he filed with the CHRO, Jaggon alleged “I

was terminated because I filed a CHRO complaint (#1710166) on 10/14/16 against the

respondent.” Affidavit of Discriminatory Practice (Doc. No. 63-5) at 16. But as the

CHRO noted in dismissing the charge, see Finding of No Reasonable Cause (Doc. No.

63-5) at 23, Dr. Montezuma placed Jaggon on administrative leave on October 4, 2016

– 10 days before Jaggon filed his first charge with the CHRO. Bell Aff. ¶ 6. In his

Memorandum in Opposition, Jaggon does not argue that a causal connection exists

between his charges with the CHRO and his termination. Instead, Jaggon argues that

his termination was in retaliation for the complaints he made concerning various

regulatory and health-related issues at CHS. Pl.’s Mem. in Opp. at 26 (“The

Defendant’s motive is laid bare by the fact that Dr. Montezuma revealed that ‘Since

2013, Mr. Jaggon was deemed . . . to be one of the persons who routinely made

anonymous complaints to the [Department of Public Health].’”); see also id. at 33

(describing Jaggon’s complaints as “the motive underlying Defendant targeting the

Plaintiff for retaliation, discrimination, [and] harassment . . .”); id. at 6 (“CHS attributed its

violative DPH related woes to the anonymous complaints its agents believed were filed

by the Plaintiff and embarked on a concerted campaign to discriminate against him.”).

Jaggon’s claims regarding this ulterior motive may have merit, but it is unrelated to any



                                               21
employment practice made unlawful by Title VII. See, 42 U.S.C. § 2000e-3(a)

(prohibiting discrimination against an employee “because he has opposed any practice

made an unlawful employment practice by this subchapter, or because he has made a

charge, testified, assisted, or participated in any manner in an investigation, proceeding,

or hearing under this subchapter.”) (emphasis added).

       Because Jaggon does not present evidence upon which a reasonable jury could

find that his protected activity was the but-for cause of his termination, he has failed to

establish a prima facie case of retaliation. Summary judgement is therefore granted as

to Count One insofar as it involves claims of retaliation.

              3.      Hostile Work Environment

       In Count One of his Amended Complaint, Jaggon also complains of a “racially

hostile work environment.” Am. Compl. ¶ 131. CHS responds that Jaggon “alleges

nothing that could rise to the level of a hostile work environment.” Reply Memorandum

in Support of Defendant’s Motion for Summary Judgement (Doc. No. 72) at 5.

       To establish a hostile work environment claim under Title VII, a plaintiff must

show that the “workplace is permeated with discriminatory intimidation, ridicule, and

insult that is sufficiently severe or pervasive to alter the conditions of the victim’s

employment and create an abusive working environment.” Harris v. Forklift Sys., Inc.,

510 U.S. 17, 21 (1993) (internal quotations omitted); see also Raspardo v. Carlone, 770

F.3d 97, 114 (2d Cir. 2014). The plaintiff must show that the workplace is both

objectively “severe or pervasive enough that a reasonable person would find it hostile or

abusive, and the victim must subjectively perceive the work environment to be abusive.”

Harris, 510 U.S. at 21. Courts “assess the totality of the circumstances, considering



                                              22
elements such as ‘the frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee’s work performance.’” Raspardo, 770 F.3d at

114 (quoting Harris, 510 U.S. at 23).

       Jaggon has failed to present evidence upon which a reasonable jury could find

that his workplace was “permeated with discriminatory intimidation, ridicule, and insult.”

Harris, 510 U.S. at 21. He relies largely on conclusory allegations and fails to present

admissible evidence that is sufficient to raise a genuine issue of material fact. For

example, he testified that “Howley told [a coworker] to file a harassment complaint

against me.” Jaggon Depo. at 204. Howley’s statement could be admissible as a party

opponent statement if a participant of the conversation testified as to the contents of

Howley’s instruction. See Fed. R. Evid. 801(d)(2). However, Jaggon does not allege

that he heard this conversation or describe how he learned of it. Nor does he provide

any evidence or testimony from anyone who heard Howley’s instruction. Therefore, the

statement is inadmissible hearsay and cannot support Jaggon’s opposition to CHS’

Motion for Summary Judgment. See LaSalle Bank National Ass'n, 424 F.3d at 205

(“The evidence considered on summary judgment must generally be admissible

evidence.”).

       Jaggon also testified that he experienced a hostile work environment in that CHS

assigned him a heavy workload. He testified that Howley, his supervisor, “was loading

me down with work. She was looking over my shoulders. She was doing something

different from – from all my previous supervisors.” Jaggon Depo. at 201. Dr.




                                            23
Montezuma denies that CHS intentionally assigned Jaggon more work than his peers.

Montezuma Depo. at 60.

       Even if a jury were to believe Jaggon’s testimony, his allegation of a heavy

workload cannot a sustain a claim for hostile workplace environment. The plaintiff

asserting a hostile workplace “must . . . show ‘either that a single incident was

extraordinarily severe, or that a series of incidents were ‘sufficiently continuous and

concerted’ to have altered the conditions of her working environment.’” Singa v.

Corizon Health, Inc., 17-CV-4482 (BMC), 2018 WL 324884, *2 (E.D.N.Y. Jan. 8, 2018)

(quoting Cruz v. Coach Stores, Inc., 202 F.3d 560, 570 (2d Cir. 2000), superseded on

other grounds by N.Y.C. Local L. No. 85). Jaggon provides no testimony or admissible

evidence suggesting that the workload he was assigned was extraordinarily severe.

Nor does he testify as to the duration of the heavy workload he was allegedly assigned.

In sum, Jaggon provides no admissible evidence demonstrating that his workload

created a workplace environment objectively severe enough “that a reasonable person

would find it hostile or abusive.” Harris, 510 U.S. at 21. Even more, Jaggon provides

no evidence to demonstrate that CHS targeted him with a heavy workload because of

his protected status. See, e.g., Brown v. Henderson, 257 F.3d 246, 252 (2d Cir.2001)

(“It is axiomatic that mistreatment at work, whether through subjection to a hostile work

environment or through such concrete deprivations as being fired or being denied a

promotion, is actionable under Title VII only when it occurs because of an employee's

sex, or other protected characteristic.”); Olorde v. Streamingedge, Inc., No. 11-CV-6934

(GBD)(AJP), 2014 WL 1689039, at *14 (S.D.N.Y. Apr. 29, 2014) (“[Plaintiff] may have a




                                            24
legitimate complaint that he was overworked and required to perform personal tasks for

[his boss], but there is no evidence that this was a form of discrimination.”).

       The other examples of hostile workplace environment that Jaggon alleges are

unsupported by admissible evidence. For example, Jaggon argues that he sent Human

Resources emails detailing the “numerous instances of retaliation and discrimination”

which “detailed being treated differently . . ., subjected to repeated discipline . . . and a

hostile work environment.” Pl.’s Mem. in Opp. at 6. However, these emails contain only

speculation and unsupported allegations. See Exhibit 14 (Doc. No. 68-14); Exhibit 15

(Doc. No. 68-15). He alleges that he was “robbed of my PTO.” id., “disciplined for

asking for help,” id., and that his computer was tampered with, see Exhibit 21 (Doc. No.

68-21) and Exhibit 22 (Doc. No. 68-22). However, these allegations are unsupported by

admissible evidence. Unsupported allegations do not create a material issue of fact and

cannot overcome a properly supported motion for summary judgment. See Weinstock

v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000).

       The evidence that Jaggon presents relating directly to racial animus is similarly

insufficient. Jaggon testified to only two comments from CHS managers that he

perceived as racial. Jaggon Depo. at 66–70. First, he testified that Ms. Howley “told

me she didn’t like to work with Jamaicans because she worked with a Jamaican lady

whom she could not understand.” Id. at 67. Second, Mr. Jaggon testified that Judy

Tallman, CHS’s Director of Grants and Outreach, twice referred to him as “a rat.” Id. at

69–70. However, these stray comments are not sufficient evidence upon which a

reasonable jury could find that Jaggon suffered a work environment permeated with




                                              25
discriminatory intimidation. Therefore, CHS’ Motion for Summary Judgement is granted

as to Count One, insofar as it relates to Jaggon’s claims of a hostile work environment.

       B.     Motion for Summary Judgment as to Jaggon’s Defamation Claim (Count
              Three)

       In Count Three of his Amended Complaint, Jaggon alleges that CHS is liable for

defamation because its agents published “slanderous material” about Jaggon,

specifically that he was a “problem employee and that his coworkers should not

associate with him.” Am. Compl. ¶ 138. In his Memorandum of Opposition and in his

deposition testimony, Jaggon clarifies that the allegedly slanderous statement was

made by the CEO of CHS, Greg Stanton, on February 26, 2016. See Pl.’s Mem. in

Opp. at 36 (“The Plaintiff was defamed by way of slander by Mr. Stanton on February

26, 2016 . . .”); see also, Jaggon Depo. at 53, 54, 73–74, 75, 108, 196.

       CHS argues that the allegedly defamatory statements occurred outside the

limitations period for defamation claims. Def.’s Mem. in Supp. at 27. The court agrees.

Under Connecticut General Statutes section 52-597, “[n]o action for libel or slander shall

be brought but within two years from the date of the act complained of.” Jaggon filed

his complaint on March 19, 2018. Complaint (Doc. No. 1) at 1. Because the allegedly

defamatory statement was published more than two years before Jaggon’s Complaint

(filed on March 19, 2018), this action is barred by the statute of limitations. Cwelinsky v.

Mobil Chemical Co., 267 Conn. 210, 224 (2004) (“The statute of limitations for a

defamation claim begins on the date of publication.”).

       In his Memorandum in Opposition, Jaggon asserts (for the first time) new claims

of defamation based on two instances in which CHS employees called Jaggon a

“trouble maker.” Pl.’s Mem. in Opp. at 37. These allegations do not appear in Jaggon’s

                                            26
amended complaint, nor did Jaggon raise them when CHS’s counsel exhaustively

deposed Jaggon to determine every basis he had for defamation. Jaggon Depo. at 55 –

64. Setting aside these procedural concerns, the court concludes that the allegations

that a co-worker is a “trouble maker” are not defamatory. Instead, these statements are

“pure expressions of opinion, which are unqualifiedly protected by the first amendment.”

Goodrich v. Waterbury Republican-American, Inc., 188 Conn. 107, 124 (1982). “An

opinion . . . is a personal comment about another's conduct, qualifications or character

that has some basis in fact.” Id. at 111. The term “trouble maker” fits this category.

       Jaggon has cited no case which supports his new claim of defamation. See Pl.’s

Mem. in Opp. at 37. This court’s conclusion is in line with the conclusion of other courts

which have considered this issue. In McGrath v. TCF Bank Savings, FSB, 502 N.W.2d

801, 808 (Minn. 1993), the Minnesota Supreme Court found:

       The trial court properly determined that the phrase ‘troublemaker’ was not
       actionable under either constitutional or common law standard. The term
       “troublemaker” lacks precision and specificity. This phrase also fails to
       suggest verifiable false facts about McGrath. Finally, the ambiguity of the
       term “troublemaker” prevents any underlying facts from being inferred
       from this phrase. Accordingly, the phrase “troublemaker” is not actionable
       because it is constitutionally protected.

See also Rhea v. Dollar Tree Stores, Inc., 2005 WL 2600213 at *11 (W.D. Tenn. 2005)

(“[C]alling someone a troublemaker is not defamatory.”); Falk v. Anesthesia Associates

of Jamaica, 644 N.Y.S.2d 237, 239 (N.Y. Sup. Ct., 1st Dept 1996) (“[T]he

characterizations made of plaintiff that he was a ‘troublemaker’ or ‘not a team player’,

constituted non-actionable opinion.”); Einhorn v. LaChance, 823 S.W.2d 405, 412 (Tex.

App. 1st Dist. 1992) (“[T]he references to appellants as incompetent, troublemakers,

and liars are assertions of pure opinion . . . Therefore, as to each of these statements,



                                            27
the absolute constitutional privilege applies.”). CHS’ Motion for Summary Judgement as

to Count Three is therefore granted.

V.    CONCLUSION

      For the foregoing reasons, CHS’ Motion for Summary Judgment (Doc. No. 60) is

GRANTED.

SO ORDERED.

      Dated this 16th day of September 2019 at New Haven, Connecticut.



                                         /s/ Janet C. Hall        ____
                                       Janet C. Hall
                                       United States District Judge




                                         28
